ACCEPTED
                                                                                                 14-15-00322-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             6/5/2015 3:54:20 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                           NO. 14-15-00322-CV
     _____________________________________________________________
                                                            FILED IN
                                                     14th COURT OF APPEALS
                       IN THE COURT OF APPEALS          HOUSTON, TEXAS
               FOR THE FOURTEENTH DISTRICT OF TEXAS   6/5/2015 3:54:20 PM
                          AT HOUSTON, TEXAS          CHRISTOPHER A. PRINE
     _____________________________________________________________
                                                              Clerk


           GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS
                      WALLER COUNTY JUDGE
                                                        Appellants
                                V.

                    CITY OF HEMPSTEAD, TEXAS AND
             CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD

                                                             Appellees
     _____________________________________________________________

      On Appeal from the 506TH Judicial District Court of Waller County, Texas
                       Honorable Terry Flenniken, Presiding


     NOTICE OF AUTOMATIC SUBSTITUTION PURSUANT TO TEXAS RULE OF
                        APPELLATE PROCEDURE 7.2(a)
       ______________________________________________________________

TO THE HONORABLE FIRST OR FOURTEENTH1 COURT OF APPEALS:

        Appellee, the City of Hempstead, Texas moves to dismiss the appeal.

I.      Background

        Appellants, Glenn Beckendorff, in his official capacity as Waller County

Judge, Frank Pokluda, in his official capacity as Waller County Precinct Two


1
 Pursuant to the courts’ local rules, this case should have been assigned to the First Court of
Appeals. A motion to transfer was filed 3 June 2015.
Commissioner, and Stan Kitzman, in his official capacity as Waller County Precinct

Four Commissioner, appeal from the trial court’s judgment signed 20 February 2015.

       In the underlying lawsuit, the parties were as follows:

Plaintiff: City of Hempstead

Plaintiff-Intervenor: Citizens Against the Landfill in Hempstead (“CALH”)

Defendants: Waller County; Glenn Beckendorff, in his official capacity as Waller
     County Judge; Frank Pokluda, in his official capacity as Waller County
     Commissioner; Stan Kitzman, in his official capacity as Waller County
     Commissioner; Jeron Barnett, in his official capacity as Waller County
     Commissioner; John Amsler, in his official capacity as Waller County
     Commissioner; and Pintail Landfill, LLC.

After a jury trial, the parties entered into a settlement agreement that included an

agreed judgment. All parties moved for the trial court to enter the agreed judgment.

The trial court entered judgment on 20 February 2015. At the time the trial court

entered judgment, Beckendorff, Pokluda, and Kitzman, had been succeeded in office

by the current Waller County elected officials. See Exhibit A (Copy of the Waller

County website listing its elected officials).2

       Rule 7.2(a) provides:

       When a public officer is a party in an official capacity to an appeal or
       original proceeding, and if that person ceases to hold office before the
       appeal or original proceeding is finally disposed of, the public
       officer's successor is automatically substituted as a party if
       appropriate. Proceedings following substitution are to be in the name
       of the substituted party, but any misnomer that does not affect the

2
  The City of Hempstead requests this Court take judicial notice of the elected officials. The
facts are generally known within the trial court’s territorial jurisdiction.
       substantial rights of the parties may be disregarded. Substitution may
       be ordered at any time, but failure to order substitution of the
       successor does not affect the substitution.

Tex. R. App. 7.2(a) (“Automatic Substitution of Officer”).

       Because the individuals named as appellants are no longer the elected officials

of Waller County, the correct parties—the current elected officials—should are

automatically substituted by rule. See Abbott v. G.G.E, 03-11-00338-CV, 2015 WL
1968262, at *1 n.1 (Tex. App.—Austin Apr. 30, 2015, no. pet. h.) (automatic

substitution of successors to “former Governor, Commissioners of HHSC and

DADS, and the former Directors of the Austin and Mexia SSLCs”); City of

Houston v. Strouse, No. 14-10-00239-CV, 2011 WL 304185, at *1 n.1 (Tex.

App.—Houston [14th Dist.] Jan. 27, 2011, no pet.) (mem. op.) (automatic

substitution of newly appointed chief of police in suit against former chief in his

official capacity).

       The City of Hempstead requests this Court order the clerk to re-style this case

to reflect the automatic substitution of public officers.
                                              Respectfully submitted,

                                              OLSON & OLSON, L.L.P.


                                       By:    /s/ Eric C. Farrar
                                              Eric C. Farrar
                                              State Bar No. 24036549
                                              efarrar@olsonllp.com
                                              Wortham Tower, Suite 600
                                              2727 Allen Parkway
                                              Houston, Texas 77019
                                              Telephone: (713) 533-3800
                                              Facsimile: (713) 533-3888

                                              ATTORNEYS FOR APPELLEE

                      CERTIFICATE OF CONFERENCE

The undersigned conferred all appellate counsel of record as follows:

David Carp, counsel for appellants – letter faxed and emailed on 15 May; email on 3
June. Counsel for appellants has not indicated whether appellants oppose this motion
or not.

Brent Ryan, counsel for Pintail Laindfill, LLC – email on 3 June and phone call on 5
June. Counsel for Pintail has not indicated whether Pintail opposes this motion or
not.

Elton Mathis, counsel for Waller County, county judge, in his official capacity, and
county commissioners, in their official capacities, indicated that he agrees to the
relief sought in this motion.

Blayre Pena, counsel for CALH, indicated that CALH agrees to the relief requested.

                                              /s/ Eric C. Farrar
                                              Eric C. Farrar
                         CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2015 a true and correct copy of the foregoing
Notice of Appearance of Appellate Counsel for Appellee was served via e-service:
David A. Carp                               Ms. Carol Chaney
Herzog & Carp                               Law Office of Carol A. Chaney
427 Mason Park Boulevard                    820 13th Street
Katy, Texas 77450                           P.O. Box 966
Facsimile (713) 781-4797                    Hempstead, Texas 77445
                                            Facsimile (979) 826-6637
Attorney for Appellant                      E-Mail:
                                            carol.chaney@thechaneyfirm.net

                                           Attorneys for Citizens
                                           Against the Landfill in Hempstead

Mr. Brent W. Ryan                          Ms. V. Blayre Pena
McElroy, Sullivan, Miller,                 Hance Scarborough, LLP
Weber & Olmstead, L.L.P.                   400 W. 15th Street, Suite 950
P.O. Box 12127                             Austin, Texas 78701
Austin, Texas 78711                        Facsimile (512) 482-6891
Facsimile (512) 327-6566                   E-Mail: bpena@hslawmail.com
E-Mail: bryan@msmtx.com
                                           Attorneys for Citizens
Attorney for Pintail Landfill, LLC         Against the Landfill in Hempstead

Elton R. Mathis, Jr.
Waller County District Attorney
Ruhee G. Leonard
Assistant District Attorney
645 12th Street
Hempstead, Texas 77445
Facsimile: (979) 826-7722
E-Mail: e.mathis@wallercounty.us
Attorney for Waller County,
Texas

                                             /s/ Eric C. Farrar
                                             Eric C. Farrar
EXHIBIT A